Parry Oil Company, a joint-stock association, brought this action against Mike Michaels, A. L. Erwin, J. C. McCoomb, and J. W. Horn for a writ of injunction restraining each of the defendants from interfering with an oil well, from committing waste or damage, and from removing any oil well machinery or equipment from said well.
Upon presentation of the petition the court granted a temporary writ. Later defendants filed an answer praying that the temporary writ be dissolved. The transcript shows a judgment which purports to have been "entered as of October 1, 1920," dissolving the writ.
The record does not disclose that there was a notice of appeal given as provided by article 2085, Rev.Civ.Statutes. Russell v. Koennecke, 190 S.W. 253.
For this reason, the cause must be dismissed from the docket of this court.
Dismissed.